Citation Nr: 1809423	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with aggravated tic disorder.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disorders (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and G.E.
ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  His decorations include an Air Medal with "V" device and a Vietnam Service Medal with 4 Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified at a video hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

 
1.  The Veteran's PTSD with aggravated tic disorder has been manifested by total occupational and social impairment during the entire appeal period.

2.  In view of the 100 percent schedular rating for PTSD with aggravated tic disorder granted herein, there is no longer a case or controversy on the question of the Veteran's entitlement to TDIU.


CONCLUSIONS OF LAW


1.  The criteria for an initial evaluation of 100 percent for service-connected PTSD with aggravated tic disorder have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2017).

2.  The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to this aspect of the claim.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 4.16  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4  (2017). Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1  (2017); Schafrath v. Derwinski, 1 Vet. App. 589   (1995). 

I.  Increased evaluation for PTSD

The Veteran's PTSD is currently assigned an initial rating of 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126  (a).

In reviewing the evidence of record, the Board concludes that during the entire period on appeal, the Veteran is entitled to a schedular 100 percent evaluation for his service-connected PTSD with aggravated tic disorder.

The Veteran was afforded a VA examination in November 2010.  The examiner observed that the Veteran was quite anxious during and following the interview and exhibited explosive "yelps" at different points.   The examiner also found that the Veteran had inappropriate behavior in that he was extremely tangential despite the examiner redirecting him.  Moreover, the examiner reported that when the Veteran felt stressed during the interview and he exhibited spastic verbal eruptions.  
The Veteran described living his life to minimize stress because his explosive verbal outbursts interfered with his socializing with others and being in public.  The Veteran reported that he last worked in 1999 as a teacher.  Since then, the Veteran has engaged in few fulfilling or productive activities.  The Veteran noted that he lived a sheltered and narrow existence given his high level of stress sensitivity combined with his verbal eruptions in response to stress.  Although the examiner concluded that there was no total occupational and social impairment due to PTSD symptoms, he nevertheless concluded that it is more likely that the Veteran's PTSD symptoms are interfering with his quality of life.  The examiner assigned a GAF of 62. 

In his December 2011 Notice of Disagreement, the Veteran reported that he had  uncontrollable verbal outbursts related to his PTSD that had affected every part of his life.  Furthermore his PTSD symptoms caused impaired  judgment, thinking, continuous panic and depression, impaired impulse control, frequent flashbacks, and impairment in mood.  The Veteran stated that he would have one or two outbursts in one minute during the course of a conversation.  He also reported that his tic disorder scared people and made it impossible for him to even work part time.  See February 2012 VA Form 21-8940.  On his July 2015 application for unemployability, the Veteran attributed his inability to secure and maintain gainful employment to his PTSD and tic disorder.  He reported that he worked as a high school teacher from August 1976 to September 1999 and as a professor from January 1979 to September 1999.  

The Veteran's private counseling records note that any escalation of the Veteran's anxiety and stress would subsequently cause an increase in his vocal tics;  the Veteran reported that he was embarrassed and self-conscious of these uncontrollable public verbal outbursts.   Moreover, it was noted that the Veteran was forced to stop working in 1999 because his verbal tics and outbursts had increased and interfered with his work as a teacher.  Additionally, his PTSD and tic disorder manifested in symptoms such as increased anxiety, restlessness, difficulty sleeping, depression, nightmares, social isolation, and intrusive thoughts.  

A February 2014 VA examiner stated that it was difficult to assess the Veteran's psychiatric disability due to his persistent verbal tics/outbursts which intensified when directly questioned or asked to complete simple spelling and recall tasks.   As he became more stressed, he became more tangential.  Further attempts to complete brief mental status exams were abandoned.  The examiner observed that the Veteran's verbal tics were present prior to the examination while he was in the waiting room.  The examiner also observed that the Veteran's extremely loud vocalizations startled several staff members as well as other Veteran's in the waiting room.  The examiner stated that the Veteran's vocal tics consisted of grunts, sputtering, stuttering, and frequently yelling out in either yelps or words such as "okay."  Furthermore, the Veran was flustered by his behavior and alternatively apologized, laughed, or grimaced at his outbursts.  The examiner determined that the Veteran's psychosocial  functioning has remained relatively poor represented by social isolations and limited interactions with the exception of his immediate family.  The Veteran also reported that he was in receipt of Social Security Disability benefits.  It was also noted that the Veteran had an inability to function at even simple tasks or interact with others without significant difficulty.  Additionally, the examiner determined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity. 

A March 2014 Disability Benefits Questionnaire documents a diagnosis of PTSD and tic disorder NOD as well as a GAF score between 51 and 55.  The examiner stated she could not differentiate which symptoms are attributable to each diagnosis.  She noted that the Veteran had strained marital and family relationships due to his disabilities as well as very limited social life.  In addition, the examiner determined that increased stressors from Vietnam resulted in increased stress at work which ultimately resulted in his retirement. The examiner enumerated PTSD symptoms such as  depressed mood, anxiety, suspiciousness,  weekly panic attacks,  near continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short and long term memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships.  She determined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.   

In a May 2015 statement, the Veteran reported that the combined impact of his PTSD symptoms and his tic disorder rendered him unemployable.  He stated that when he worked as a teacher, his outbursts occurred randomly multiple times within an hour long session when under stress.  

A July 2015 VA examiner opined that the Veteran's tics were less likely as not caused by, a result of, or aggravated by his service-connected PTSD.  However, the examiner stated that it was within the realm of medical possibility that PTSD and tic disorders were related and that tics could worsen with excitement or anxiety.  The examiner noted that the Veteran endorsed symptoms of depression, anxiety, and chronic sleep impairment.  Throughout the examination, the Veteran had vocal tics/outbursts and an anxious affect.   In addition, the examiner found that the Veteran had an alternating circular and rigid thought process.  The Veteran did not endorse suicidal or homicidal ideation.   Moreover, the examiner stated that psychometric testing indicated symptom exaggeration and noted that the Veteran declined to participate in any further testing because it stressed him out too much. The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

A May 2016 VA treatment record reflects that Dr. D.L. reported that the Veteran's tic symptoms are almost certainly exacerbated by his PTSD.  The Veteran reported that his PTSD symptoms began after service and have progressively worsened over the years.  Notably, he stated that the more stress he has, the more his PTSD symptoms increase and are manifested by recurrent intrusive thoughts, distressing memories, avoidance behavior, diminished interest in activies, a persistent negative emotional state, hypervigilance, and an exaggerated startle response.  The Veteran described his current social life as poor and reported that he keeps to himself.   

Buddy statements reflect that when the Veteran is stressed and reminded of Vietnam he tends to engage in inappropriate behavior with loud random vocalizations and major stuttering problems.  Because the Veteran is embarrassed by these uncontrollable outbreaks, he is reluctant to go out in public.  

The November 2016 VA examiner assessed the Veteran with PTSD, other specified tic disorder, and unspecified personality disorder.  The examiner stated that the Veteran's verbal tics/outbursts were related to his tic disorder and that his PTSD symptoms included depressed mood, anxiety, and sleep difficulties.  The examiner concluded that the Veteran's level of occupational and social impairment with regard to all mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

A February 2017 VA neurology examiner stated it is clear that the Veteran's anxiety worsened his tics and opined that it is more likely than not that his anxiety is related to his PTSD and is the cause of significant worsening of tics in certain situations.  The examiner concluded that with his current symptoms, the Veteran would not be employable in any setting which involved interaction with other people.   

During the June 2017 hearing, the Veteran and his friend testified that the Veteran's tics waxed and waned and were latent as long as he felt comfortable and did not discuss Vietnam.  Although the Veteran reported that he was otherwise able to function normally, he reported that the onset and frequency of his tics correlated to an increase in his anxiety.  The Veteran therefore testified that he stayed away from stores, avoided people because they scared him, and could not attend events such as weddings and funerals.   In addition, the Veteran reported that certain events, sounds, and smells reminded him of Vietnam and would trigger his tics.  Moreover, he testified that he has had a difficult relationship with his wife because she was embarrassed of his verbal outbursts when they were in public together. 
                                                                                                                                                                    
The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  Although the Board acknowledges that there is evidence that indicates that the Veteran does not have total occupational and social impairment, there is lay and medical evidence that nevertheless supports a 100 percent evaluation.  Notably, the Veteran's private therapist reported that he was forced to stop working in 1999 because his verbal tics and outbursts had increased in intensity and interfered with his work as a teacher.  See also February 2017 statement from VA neurology examiner.  Moreover, the Veteran reported that he would not be able to work part-time because people were scared of him when he had verbal outbursts.  In addition, the medical records overwhelmingly reflect that the Veteran has severe social isolation due to his PTSD with tic disorder.   Furthermore, the Veteran and his private therapist have consistently described that his PTSD and tics have affected every aspect of his occupational and social functioning.

The Board finds that the evidence of record shows that the Veteran's PTSD with tic disorder is commensurate with a 100 percent evaluation due to symptoms such as gross impairment in communication, grossly inappropriate behavior, and an intermittent inability to perform activities of daily living.  In addition, the Veteran's PTSD has been manifested by chronic depression and anxiety, difficulty sleeping, nightmares, flashbacks, intrusive thoughts, severe social isolation, and difficulty in establishing and maintaining effective work and social relationships.  While not all of the symptoms that are supportive of a 100 percent rating have been documented, the medical and lay evidence of record supports a finding of total occupational and social impairment.  Moreover, the Board finds that the frequency, severity, and duration of these symptoms are consistent with a 100 percent rating, which contemplates total occupational and social impairment. 

For these reasons, the Board finds that the grant of a 100 percent disability rating for the Veteran's service-connected PTSD with tic disorder is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

The Board notes that a 100 percent rating is the maximum schedular rating allowed under Diagnostic Code 9411.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Entitlement to TDIU

During the appeal period, the Veteran expressly claimed entitlement to TDIU. The Veteran's claim for TDIU was intertwined with his appeal for an increased evaluation for his service-connected PTSD with tic disorder.

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280  (2008), the United States Court of Appeals for Veteran's Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  Thus, pursuant to Bradley, such an award does not automatically moot the pending appeal for a TDIU.  

However, a separate TDIU rating cannot be awarded based on one service connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242   (2010).

Following implementation of the present Board decision, the Veteran will be in receipt of a schedular 100 percent evaluation for PTSD with tic disorder for the entire period on appeal.  The Veteran has asserted that his entitlement to TDIU is based solely on his service-connected PTSD.  A review of the record shows that the Veteran has not alleged that any service-connected disabilities, without regard to his PTSD, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for PTSD.  Accordingly, the claim for entitlement to TDIU is dismissed.


	(CONTINUED ON NEXT PAGE)

ORDER

An initial 100 percent evaluation for the Veteran's PTSD with aggravated tic disorder is granted for the entire period on appeal.

The issue of entitlement to TDIU is dismissed as moot.




____________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


